                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT



    IN THE MATTER OF THE COMPLAINT                  :
    of                                              :
    ALAN FELGATE and JOHN ALLEN WALKER,             :         No. 3:18-cv-910 (VLB)
    as Owners of a 1987 Flying Junior Sailboat,     :
    for Exoneration from or                         :
    Limitation of Liability,                        :
    Petitioners                                     :
                                                    :
    IN THE MATTER OF THE COMPLAINT                  :
    of                                              :         No. 3:17-cv-1286 (VLB)
    CLINTON SAILING CLUB                            :
    as Owner of a 1987 Flying Junior Sailboat,      :
    for Exoneration from or                         :         March 30, 2020
    Limitation of Liability,                        :
    Petitioners                                     :
                                                    :



    ORDER AND RULING ON MOTIONS FOR SUMMARY JUDGMENT AND MOTIONS

                           TO DISMISS [Dkts. 42, 60, 46, 61]

         Petitioners Clinton Sailing Club, Inc., Alan Felgate, and John Allen Walker

(collectively, “Petitioners”) filed this action seeking exoneration from or limitation

of liability for injuries suffered by Julia Farnoli on August 17, 2016 while she was

on board a Flying Junior One Design sailboat (the “Vessel”). Petitioners each claim

to be an owner of the Vessel. Claimant Laura Farnoli (“Claimant” or “Ms. Farnoli”)

brings claims as parent and next friend of minor child Julia Farnoli. Petitioners

seek an order either (1) adjudging them not liable for any claims for loss, damage,

or injury arising out of the incident; or (2) limiting their liability to the value of the




1
Vessel as of the date of the alleged incident, in the maximum amount of $1,000.00.

Claimant asks the Court to dismiss the case for lack of subject matter jurisdiction

       Before the Court are the Petitioners’ motions for summary judgment [Dkts.

42 (Felgate and Walker Mot. Summ. J.), 60 (Clinton Sailing Club Mot. Summ. J.)],

and Claimant’s Motions to Dismiss for Lack of Jurisdiction [Dkts. 46 (Claimant Mot.

Dismiss as to Walker and Felgate), 61 (Claimant Mot Dismiss as to Clinton Sailing

Club)]. Petitioners seek summary judgment on the grounds that there exists no

evidence of negligence as a matter of law and that Claimant waived liability, so they

are exonerated from all liability. Claimant seeks to dismiss Petitioner’s complaint

on the grounds that the Petitioners are not entitled to limitation because Felgate

and Walker are not owners of the Vessel, and Clinton Sailing Club had privity or

knowledge of the relevant negligence. For the reasons set forth below, the Court

DENIES each motion.

       I.    Background

    A. Limitation of Liability Actions

       The Limitation of Liability Act, (the “Limitation Act”), 46 U.S.C. § 30501 et

seq., allows “a vessel owner to limit liability for damage or injury, occasioned

without the owner's privity or knowledge, to the value of the vessel or the owner's

interest in the vessel.” Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438, 446 (2001).

“Congress passed the Limitation Act in 1851 ‘to encourage ship-building and to

induce capitalists to invest money in this branch of industry.’” Id. (citing Norwich

& N.Y. Transp. Co. v. Wright, 13 Wall. 104, 121 (1871)).



2
       Supplemental Admiralty and Maritime Claims Rule F (“Rule F”) provides the

procedure for limitation. Rule F requires that the vessel owner file a complaint

seeking exoneration or limitation of liability “[n]ot later than six months after

receipt of a claim in writing.” After the complaint is filed, Rule F sets forth the

following procedures:

       The district court secures the value of the vessel or owner's interest,
       marshals claims, and enjoins the prosecution of other actions with
       respect to the claims. In these proceedings, the court, sitting without
       a jury, adjudicates the claims. The court determines whether the
       vessel owner is liable and whether the owner may limit liability. The
       court then determines the validity of the claims, and if liability is
       limited, distributes the limited fund among the claimants.
Lewis, 531 U.S. at 448, quoted in In re Henry Marine Serv., Inc., 136 F. Supp. 3d 401,

403 (E.D.N.Y. 2015). The Limitation Act does not affect the liability of a master,

officer, or seaman, even if the individual is also an owner of the vessel. 46 U.S.C.A.

§ 30512.

    B. Factual Background 1

    1. The Vessel and the Parties

       The Vessel is a Flying Junior (FJ) One Design sailboat, with a fair market

value of not more than $1,000. [Dkt. 47 at 21 (Ex. C: June 19, 2017 Survey of

Vessel)]. Its title owner is Clinton Sailing Club. Id. The Vessel was equipped with



1The following facts are taken from the evidence as well as the facts in
Petitioners’ Local Rule
56(a)(1) Statement supported by the evidence in light of Farnoli’s failure to file a
Local Rule 56(a)(2) Statement. See D. Conn. Civ. L. R. 56(a)3 (“Failure to provide
specific citations to evidence in the record as required by this Local Rule may
result in the Court deeming admitted certain facts that are supported by the
evidence in accordance with Local Rule 56(a)1. . . .”).
3
boom rope cleats. [Dkt. 77-1 (Ex. G, J. Farnoli Dep. Dec. 9, 2019) at 56; see also

[Dkt. 44-5 (Ex.E: J. Farnoli Feb. 15, 2019 Dep.) at 30:9-19]. 2

      Clinton Sailing Club, Inc (“Clinton Sailing Club”) is a 501(c)(3) nonprofit

organization dedicated to providing sailing lessons to children ages eight to

eighteen in the Clinton, Connecticut community regardless of their ability to pay.

[Dkt. 42-1 (56(a)1 Statement of Facts), ¶1].

      Petitioner Alan Felgate (“Felgate”) was a founder of the Clinton Sailing Club.

[Dkt. 42-1, ¶1]. Felgate has been a member of the board since its founding in 2016

and was its President at the time of the accident. Ibid. He is not involved in sailing

lessons. Ibid. Felgate recruited a board of directors and raised funds. [Dkt. 52-3

(Ex. 3: June 14, 2019 Felgate Dep.) at 21:3-4]. Felgate met with the town of Clinton

to obtain use of their beach space. [Dkt. 52-3 at 25:8-15].

      John Allen Walker is also a founding board member of Clinton Sailing Club.

[Dkt. 42-1, ¶3]. He was later employed by Clinton Sailing Club as a certified sailing

instructor. Ibid. He was present on the day of the incident, and rigged the Vessel.

[Dkt. 42-1, ¶20]. He examined the Vessel after the accident and found that it was in

good condition: it was still properly rigged and nothing aboard was broken. Ibid.

Walker helps organize fundraising activities including silent auctions, pub events,



2Julia Farnoli contests this, stating in an unsigned affidavit dated in 2020 that the
Vessel did not have cleats for the main rope. [Dkt. 75 (Ex. 1 (Farnoli 2020
Unsigned Affidavit) at ¶ 19]. The Court finds that this affidavit does not create a
genuine issue of material fact. Hayes v. N.Y.C. Dep't of Corr., 84 F.3d 614, 619 (2d
Cir. 1996) (“[A] party may not create an issue of fact by submitting an affidavit in
opposition to a summary judgment motion that, by omission or addition,
contradicts the affiant's previous deposition testimony.”).

4
care washes and regattas. [Dkt. 52-4 (Ex. 4: June 13, 2019 Walker Dep.) at 33:15-

24:6]. He designed Clinton Sailing Club’s website and assisted with registering

students. Id. at 51:13.

       Clinton Sailing Club’s board of directors chose and hired sailing instructors,

who possessed U.S. Sailing Level 1 certifications. [Dkt. 52-3 at 43:3-44:10]. The

board authorized the procurement of Clinton Sailing Club’s FJ boats from the

University of Rochester. Id. at 35:25.

    2. Julia Farnoli’s Previous Instruction

       Julia Farnoli (“Farnoli”) was a student of the Clinton Sailing Club. [Dkt. 42-

1, ¶5]. In 2016, she completed one five day sailing class with the Clinton Sailing

Club. [Dkt. 42-1, ¶5]. She “learned different parts of the boat, points of sail, how to

tack and jib, how to rig a boat.” Ibid. She testified that after the class, she “could

sail the sailboats.” [Dkt. 42-1, ¶6].

       In her deposition, Farnoli explained the basics of sailing, including that the

skipper is the person who steers the boat with the tiller and who holds the

mainsheet (the line that trims the main sail). Id. at ¶ 7. Farnoli explained that

skippers face the bow (front) of the boat. Id. at ¶ 8. She testified that, on the Vessel,

the mainsheet pulls the mainsail in to make the boat go faster, or lets the mainsail

out to go slower (trimming the sails). Id. at ¶ 9.

       She testified that Clinton Sailing Club taught her the sailing maneuvers of

“tacking” and “jibing,” that is, maneuvering the boat by turning it through the wind.

Id. at ¶ 10. She explained that taking and jibing involves turning the boat with the

tiller. Id. at ¶ 10. She testified that part of tacking and jibing is ducking your head

5
because the sailboat’s boom swings across the boat. Id. at ¶11. She also testified

that the Clinton Sailing Club teaches students to make an announcement before

tracking and jibing, and then to duck under the boom as it swings across the boat.

Id. at ¶14. Clinton Sailing Club never instructed Farnoli, as a skipper, to hand the

mainsheet to the crew. [Dkt. 44-5 (Ex. E: J Farnoli Feb. 15, 2019 Dep.) at 49].

          3. Release

      Before participating in her second sailing camp, Julia Farnoli and her father,

Greg Farnoli, signed a release of liability provided by Clinton Sailing Club. [Dkt. 44-

4 (Ex. D: August 15, 2016 Release)]. The release provided that “this Agreement

shall be governed by the laws of Connecticut and that any dispute arising from this

Agreement shall be adjudicated in the courts located in Middlesex County,

Connecticut.” Id. The Court takes judicial notice of the fact that no federal courts

are located in Middlesex County.

          4. August 17, 2016 Incident

      On August 17, 2016, Julia Farnoli took the Vessel out with Theresa Tine

(“Tine”), another student, as part of a second class, and to help teach her how to

sail. [Dkt. 42-1 at ¶17]. Farnoli was the skipper. Id. at ¶ 17. The conditions were

different from those she had experienced: it was colder and the waves were bigger.

[Dkt. 44-3 at 40:15-23]. No one seemed very comfortable. Ibid. People were a little

bit cautious and scared. Ibid. She was assigned to the boat by an employee of the

Clinton Sailing Club. Id. at 41:13-23.

      While in the navigable waters of the Clinton Harbor, Farnoli handed the

mainsheet to Tine so that Farnoli could figure out the direction of the wind. Id. at ¶

6
18. Farnoli faced away from the boat trying to find clues for the wind. Id. at ¶ 18.

Tine shouted her name, and, when Farnoli turned to face her, the Vessel’s boom

hit her. Id. at ¶ 18. Unconscious, she fell into the water, and sustained a broken and

deformed nose, among other injuries. [Dkt. 44-5 54:20-56:16].

       Neither party provides evidence that there was any problem with the Vessel

the day of the Vessel. Id. at ¶ 19 (Farnoli statement that she was not aware of any

problem with the Vessel); Id. at ¶20 (Walker statement that there was no problem

with the Vessel the day of the accident).

    C. Procedural History

          1. Clinton Sailing Club

       On August 1, 2017, Clinton Sailing Club filed its complaint for exoneration

from or limitation of liability pursuant to 46 U.S.C. § 30501 et seq. [Dkt. 1, 17-cv-

1286, member case]. Clinton Sailing Club received a letter from counsel for Julia

Farnoli dated February 13, 2017 advising that Farnoli had legal representation for

injuries she sustained on August 17, 2016. [Dkt. 1, 17-cv-1286, at ¶ 4.]          On

September 11, 2017, the Court (Eginton, J.) entered an order restraining suits,

approving Clinton Sailing Cub’s security and directing issue of notice and the filing

of claims on or before November 11, 2017. [Dkt. 6, 17-cv-1286].

       As parent and next friend of Julia Farnoli Laura Farnoli, (“Ms. Farnoli”) filed

a claim on November 9, 2017, alleging injuries caused by the negligence of Clinton

Sailing Club and by the un-seaworthiness of the Vessel, and further alleging that




7
Clinton Sailing Club that both were within the privity and knowledge of Clinton

Sailing Club. [Dkt. 11, 17-cv-1286].

      On May 29, 2019, Theresa Tine filed a claim for indemnity and contribution

for all costs and liability if any, assessed against her in Connecticut state court in

an action brought by Laura Farnoli as parent and next friend of Julia Farnoli. [Dkt.

28, 17-cv-1286].

      On October 1, 2018, Clinton Sailing Club moved for In re Clinton Sailing Club,

17-cv-1286, to be consolidated with In re Felgate, 18-cv-910. The Court (Eginton, J.)

granted the order the next day, and upon reconsideration on October 30, 2018.

[Dkts. 22, 26, 17-cv-1286].

          2. Felgate and Walker

      On April 3, 2018, Felgate and Walker were served with a lawsuit by Julia

Farnoli concerning the August 17, 2016 incident. [Dkt. 1, 18-cv-910]. On May 31,

2018, Alan Felgate and John Allen Walker filed their complaint for exoneration from

or limitation of liability pursuant to 46 U.S.C. § 30501 et seq. [Dkt. 1, 18-cv-910].

      Discovery was due August 1, 2019, and dispositive motions were due

September 2, 2019. [Dkts. 26 (26(f) Report), 27 (Order Approving 26(f) Report)].

      On October 9, 2019, the case was transferred to this Court, and on November

12, 2019, the case was consolidated with In re Clinton Sailing Club, 17-cv-1286.

    3. Pending Motions




8
      On August 29, 2019, Petitioners moved for summary judgment [Dkts. 42

(Felgate and Walker Mot. Summ. J.), 60 (Clinton Sailing Club Mot. Summ. J.)]. On

September 10, 2019, Claimant moved to dismiss for lack of jurisdiction as to Walker

and Felgate. [Dkt. 46 (Claimant Mot. Dismiss as to Walker and Felgate)]. On

September 24, 2019, Claimant moved to dismiss for lack of jurisdiction as to Clinton

Sailing Club. [Dkt. 61 (Claimant Mot Dismiss as to Clinton Sailing Club)]. Claimant

moved for and received extensions of her deadline to respond to Petitioners’

motion for summary judgment totaling three months, and ultimately filed her

memorandum in opposition on January 10, 2020. [Dkt. 74].

      II.    Legal Standards

      The Court treats both motions to dismiss as motions for summary judgment.

Though the motions are styled as “motions to dismiss for lack of subject matter

jurisdiction,” the issues they address—ownership, knowledge, and privity—do not

go to subject-matter jurisdiction, but instead to the substance of the limitation

action. 3 Both parties submitted evidence outside of the pleadings. See, e.g., [Dkts.

51 (Felgate and Walker Opp. to Mot. To Dismiss), 55 (Exs. Supporting Farnoli

Reply)]. Further, the Court notified the parties on December 5, 2019 and again on

March 25 that it would consider the motions to dismiss with the motions for

summary judgment. See [Dkt. 69], [Dkt. 79]. Therefore, the Court finds that the

parties have been given “reasonable opportunity to present all the evidence that is

pertinent,” and that it is appropriate to treat them as motions for summary



3
 Subject matter jurisdiction is addressed in sections III.A “Admiralty Jurisdiction”
and III.B “Save-to-Suitors” Clause.”
9
judgment. Fed. R. Civ. P. 12(d) (governing presenting matters outside of the

pleadings); see Cuccolo v. Lipsky, Goodkin & Co., 826 F. Supp. 763, 767 (S.D.N.Y.

1993) (converting motion to dismiss to motion for summary judgment where

plaintiff attached affidavit to opposition and defendant attached affidavits to reply).


      A court “shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed R. Civ. P. 56(a). ). An issue is genuine if “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it “might affect

the outcome of the suit under the governing law.” Ibid.

      The movant may satisfy her burden by presenting affirmative evidence that

negates an element of the non-movants claim or by demonstrating “an absence of

evidence to support the non-moving party’s case.” Celotex v. Catrett, 477 U.S. 317,

325 (1986). Where a movant presents admissible evidence tending to show there is

no genuine issue of material fact for a jury to decide and she is entitled to judgment

as a matter of law, a non-movant must produce admissible evidence raising a

genuine issue of material fact to defeat summary judgment. Fed. R. Civ. P. 56(c).

Rule 56(c) “mandates the entry of summary judgment… against a party who fails

to make a showing sufficient to establish the existence of an element essential to

a party’s case, and on which that party will bear the burden of proof at trial.” Bedor

v. Friendly’s Ice Cream Corp., 392 F. Supp. 2d 367, 373 (D. Conn. 2005) (quoting

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).




10
       “In determining whether that burden [of showing the absence of any genuine

issue of fact] has been met, the court is required to resolve all ambiguities and

credit all factual inferences that could be drawn in favor of the party against whom

summary judgment is sought.” Vivenzio v. City of Syracuse, 611 F.3d 98, 106 (2d

Cir. 2010) (citing Anderson, 477 U.S. at 255); see also Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). But “[m]ere speculation or

conjecture is insufficient; there must be evidence on which a jury could reasonably

find for the nonmovant.” Anderson, 477 U.S. at 252; see Fed. R. Civ. P. 56(c). “The

nonmoving party cannot simply rest on the allegations in its pleadings since the

essence of summary judgment is to go beyond the pleadings to determine if a

genuine issue of material fact exists.” Bedor, 392 F. Supp. 2d at 373 (2005) (quoting

Celotex, 477 U.S. at 322 (1986)).

III. Analysis

       The Court’s analysis proceeds in three steps: the Court first finds that it has

admiralty tort jurisdiction. It then finds that factual issues remain as to whether

Petitioners are owners in the sense meant by the Limitation Act. Finally, after

considering the substantive issues of negligence, privity, and knowledge, the

Court finds that factual issues remain in dispute and summary judgment is not

warranted.

A. Admiralty Jurisdiction




11
      Federal courts are courts of limited jurisdiction. U.S. Const. art. III, § 2. If the

Court determines at any time that it lacks subject matter jurisdiction the Court must

dismiss the action. Fed. R. Civ. P. 12(h)(3); 28 U.S.C. § 1447(c).

      The Constitution provides that “[t]he judicial Power [of federal courts] shall

extend... to all Cases of admiralty and maritime Jurisdiction.” U.S. Const. art. III, §

2. 28 U.S.C. § 1333(1) codifies this constitutional grant of authority: “the district

courts shall have original jurisdiction, exclusive of the courts of the States, of…

[a]ny civil case of admiralty or maritime jurisdiction, saving to suitors in all cases

all other remedies to which they are entitled.” “[T]he party asserting jurisdiction

bears the burden of proving that the case is properly in federal court and that party

may not be relieved of its burden by any formal procedure.” United Food &

Commercial Workers Union, Local 919, AFL-CIO v. CenterMark Properties Meriden

Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994).

      “Although the Limitation of Liability Act provides a federal cause of action

for a vessel owner seeking exoneration or limitation, it ‘does not provide an

independent foundation for federal admiralty jurisdiction.’ ” 752 F.3d at 244,

Tandon v. Captain's Cove Marina of Bridgeport, Inc., 752 F.3d 239, 244 (2d Cir. 2014)

(quoting MLC Fishing, Inc. v. Velez, 667 F.3d 140, 143 (2d Cir. 2011) (per curiam)). In

other words,

      that a vessel owner may file a petition for limitation does not mean the
      district court necessarily has jurisdiction to hear it. Instead, the
      district court will only have admiralty jurisdiction to hear a petition for
      limitation if it already has admiralty jurisdiction over the underlying
      claims that the petition seeks to limit.



12
Id. ; see 46 U.S.C. § 30511 (providing for cause of action by owner for limitation,

without providing jurisdiction).

      “Ordinarily,” “every tort involving a vessel on navigable waters falls within

the scope of admiralty jurisdiction.” In re Petition of Germain, 824 F.3d 258, 261 (2d

Cir. 2016) (quoting Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513

U.S. 527, 543. (1995). Admiralty jurisdiction applies when the underlying incident

satisfies a two-part test. First, under the location test, the court “must determine

whether the tort occurred on navigable water or . . . [the] injury suffered on land

was caused by a vessel on navigable water.” Jerome B. Grubart, Inc. v. Great Lakes

Dredge & Dock Co., 513 U.S. 527, 534 (1995). Second, under the connection test,

the court must “assess the general features of the type of incident involved to

determine whether the incident has a potentially disruptive impact on maritime

commerce” and “must determine whether the general character of the activity

giving rise to the incident shows a substantial relationship to traditional maritime

activity.” Grubart, 512 U.S. at 534 (internal quotations omitted; internal citations

omitted).

      Here, the location test is met because the underlying incident took place in

navigable waters, in Clinton Harbor. The incident involved injuries to a sailing

student on a vessel on navigable waters, a maritime emergency, thereby having a

potentially disruptive impact on maritime commerce. See In re Petition of Germain,

824 F.3d 258, 274 (2d Cir. 2016) (finding injury to a pleasure-boat passenger who

jumped from a vessel on open navigable waters met connection test because of

the potentially disruptive effect of a maritime emergency response to sustain

13
admiralty jurisdiction). Additionally, sailboat racing has been held to bear a

significant relationship to traditional maritime activity. Evans v. Nantucket Cmty.

Sailing, Inc., 582 F. Supp. 2d 121, 136 (D. Mass. 2008), amended, No. CV 05-10088-

MBB, 2009 WL 10728978 (D. Mass. Feb. 5, 2009). The Court finds it has admiralty

jurisdiction.

B. Save-to-Suitors Clause

      “Some tension exists between the saving to suitors clause and the

Limitation Act. One statute gives suitors the right to a choice of remedies, and the

other statute gives vessel owners the right to seek limitation of liability in federal

court.” Lewis, 531 U.S. at 448. To resolve this tension, “the Courts of Appeals have

generally permitted claimants to proceed with their claims in state court where

there is only a single claimant ... or where the total claims do not exceed the value

of the limitation fund.” The Second Circuit treats an injured party’s claim and a

third party’s indemnity claim as separate claims for the purpose of determining

whether a limitation petitioners’ rights will be protected. Id. at 451. Complaint of

Dammers & Vanderheide & Scheepvaart Maats Christina B.V., 836 F.2d 750, 757 (2d

Cir. 1988) (“the reasonable prospect of claims for indemnification should constitute

a multiple claimant situation necessitating a concursus”). But,

      [t]he district courts have jurisdiction over actions arising under the
      Limitation Act, and they have discretion to stay or dismiss Limitation
      Act proceedings to allow a suitor to pursue his claims in state court.
      If the district court concludes that the vessel owner's right to limitation
      will not be adequately protected—where for example a group of
      claimants cannot agree on appropriate stipulations or there is
      uncertainty concerning the adequacy of the fund or the number of
      claims—the court may proceed to adjudicate the merits, deciding the
      issues of liability and limitation. But where ... the District Court

14
       satisfies itself that a vessel owner's right to seek limitation will be
       protected, the decision to dissolve the injunction [staying the state
       court proceeding] is well within the court's discretion.
Lewis, 531 U.S. at 454. “In sum, [the] Court's case law makes clear that state courts,

with all of their remedies, may adjudicate claims ... against vessel owners so long

as the vessel owner's right to seek limitation of liability is protected.” Id. at 455; see

also 3 Benedict    on   Admiralty §    13   (7th   ed.   rev.   2015);   2   Thomas     J.

Schoenbaum, Admiralty and Maritime Law § 15–5 (5th ed. 2011); 13 Charles A.

Wright et al., Federal Practice and Procedure § 3527 (3d ed. 2008).

       Here, there are two claimants, Farnoli and Tine; Petitioners anticipatde that

the claims asserted against them would be greater than the amount of their interest

in the Vessel; and no stipulation was filed regarding the Limitation Act. [Compl. at

¶6]. Since the filing of the complaint, there has been no stipulation that Farnoli’s

claim was less than the limitation fund and no waiver of res judicata with respect

to limitation of liability. Therefore, the Court finds it may proceed to adjudicate the

merits, deciding the issues of ownership, liability and limitation.

C. Ownership

       In her motion to dismiss, Claimant argues that Walker and Felgate are not

owners of the Vessel, and therefore are not entitled to limitation of liability. [Dkt. 46

at 9-11]. 4

       “The term ‘owner,’ as used in limitation of liability statutes, is an ‘untechnical

word’ which should be interpreted in a “’liberal way.’” Dick v. United States, 671


4Claimant acknowledges that Clinton Sailing Club did own the Vessel. [Dkt. 46 at
9].
15
F.2d 724, 727 (2d Cir. 1982) (quoting Flink v. Paladini, 279 U.S. 59, 63 (1929)). “As a

general rule, one who is subjected to a ship-owner's liability because of his

exercise of dominion over a vessel should be able to limit his liability to that of an

owner.” Ibid. “Some measure of dominion or control over the vessel at the time of

the accident” is usually required, however. Marine Recreational Opportunities, Inc.

v. Berman, 15 F.3d 270, 271 (2d Cir. 1994) (holding that a boat’s previous owner

was not entitled to limitation of liability under the act).

      In Flink, 279 U.S. 59, the Supreme Court held that “state law-created liability

of stockholders in a corporation owning a vessel was subject to of liability under

the federal Limitation of Liability Act.” In re Complaint of Chesapeake Shipping,

Inc., 778 F. Supp. 153, 157 (S.D.N.Y. 1991) (summarizing Flink, 279 U.S. 59). “For

this purpose no rational distinction can be taken between several persons owning

shares in a vessel directly and making the same division by putting the title in a

corporation and distributing the corporate stock.” Flink v. Paladini, 279 U.S. at 62.

(1929). A final implication of Flink is that a boat may have multiple owners, and the

liability of each may be limited.

      Further, “the term ‘owner’ includes a charterer that mans, supplies, and

navigates a vessel at the charterer's own expense or by the charterer's own

procurement.” 46 U.S.C. § 30501. To determine ownership status, courts in this

Circuit look to the degree of autonomy that a non-title owner exercises over a

vessel. A vessel manager is entitled to owner pro hac vice status when it had

“virtually the responsibility of the record owner,” including “manning the vessels;

victualing the vessels; providing for navigation, which involved procuring and

16
providing deck, engine and cabin stores; maintenance and repairs for hull and

machinery; providing spare parts, maintenance and repairs for communication and

navigation equipment….” In re Complaint of Chesapeake Shipping, Inc., 803 F.

Supp. 872, 873–74 (S.D.N.Y. 1992). A non-title party claiming ownership may

withstand a motion to dismiss on this issue by providing evidence that it undertook

some of these responsibilities. In re Tourtellotte, 2010 U.S. Dist. LEXIS 130209 at

*8-9 (D. N.J. 2010) (non-title-owner of recreational vessel withstood motion to

dismiss where he alleged that he operated the vessel, ensured it was victualed, and

communicated with its owners and the marina); Rogers v. Lilly, 2006 U.S. Dist.

LEXIS 83905 at *17 (N.D. OH, November 17, 2006) (non-title owner withstood motion

to dismiss where he alleged that he was jointly responsibility for operation,

maintenance and caretaking of vessel).


      The Court finds that Felgate and Walker provide sufficient facts to raise a

material question as to whether they are owners for the purposes of the Limitation

Act, although neither were title owners.

      In the context of the Limitation Act, the key criteria for ownership is

“dominion or control.”” Dick v. United States, 671 F.2d 724, 727 (2d Cir. 1982)

(quoting Flink v. Paladini, 279 U.S. 59, 63 (1929)); see Marine Recreational

Opportunities, Inc., 15 F.3d at 271. Board members generally have as much or

greater control over a corporation’s assets than do stockholders. Therefore, if

stockholders in a corporation owning a boat are owners for the purposes of the

Limitation Act, Flink, 279 U.S. at 59, it is a justiciable issue whether board members

are also owners. A legal entity, in this case a not-for-profit, is embodied by and acts

17
through its members. Its board members, most particularly its president, act on

its behalf. Here, Felgate met with the town of Clinton to obtain use of their beach

space, the board chose and hired sailing instructors, and the board authorized the

procurement of Clinton Sailing Club’s FJ boats from the University of Rochester,

all actions of pro hac vice owners. [Dkt. 52-3 at 25:8-15], 43:3-44:10, 35:25]. Walker,

also a founding member of the board, was present and rigged the Vessel for the

Petitioner on the date of the accident. [Dkt. 42-1, ¶¶3, 20].

      Further, applying Flink to the title owner’s board members is especially apt

where, as in this case, the title owner is a non-profit corporation, as a purpose of

the Limitation Act is to encourage investment. Lewis, 531 U.S. at 446. A non-profit

corporation has no owners in the sense that no party receives its residual earnings.

However, a non-profit corporation still has “investors,” or individuals who invest

their time and money into its organization and operations, and these investors are

often its board members. For instance, Felgate raised funds for Clinton Sailing

Club. [Dkt. 52-3 at 21:3-4]. Treating non-profit board members as owners furthers

the purposes of the Limitation Act.

      Respondents cite Rao v. Hillman Barge Construction Co., 467 F.2d 1276,

1277 (3rd Cir. 1972), Eskine v. United Barge Co., 484 F.2d 1194, 1196 (5th Cir. 1973),

and Bossard v. Port Allen Marine Serv., Inc., 624 F.2d 671, 672 (5th Cir. 1980) for

the proposition that pro hac vice ownership is a very limited status and requires a

high degree of control. The Court finds these cases unpersuasive as none are from

the Second Circuit, and none involve the Limitation Act. See Rao, 467 F.2d at 1277

(suing for unseaworthiness); Bossard, 624 F.2d at 672 (employee suing vessel

18
owner for negligence under the Longshoremen’s and Harbor Workers’

Compensation Act); Eskine, 484 U.S. at 1196 (suing for unseaworthiness under

Longshoremen's and Harbor Workers' Compensation Act).

      For these reasons, the Court finds that there is a genuine issue of material

fact as to whether Felgate and Walker were owners and DENIES Farnoli’s motion

to dismiss the Limitations Act petition as to them.

D. Merits: Negligence & Privity or Knowledge

The Limitation Act provides:

      (a) In general.--… [T]he liability of the owner of a vessel for any claim,
      debt, or liability described in subsection (b) shall not exceed the value
      of the vessel and pending freight. If the vessel has more than one
      owner, the proportionate share of the liability of any one owner shall
      not exceed that owner's proportionate interest in the vessel and
      pending freight.
      (b) Claims subject to limitation.--Unless otherwise excluded by law,
      claims, debts, and liabilities subject to limitation under subsection (a)
      are those arising from any embezzlement, loss, or destruction of any
      property, goods, or merchandise shipped or put on board the vessel,
      any loss, damage, or injury by collision, or any act, matter, or thing,
      loss, damage, or forfeiture, done, occasioned, or incurred, without the
      privity or knowledge of the owner.
46 U.S.C. § 30505. “Instead of being vicariously liable for the full extent of any

injuries caused by the negligence of the captain or crew employed to operate the

ship, the owner's liability is limited to the value of the ship unless the owner himself

had “privity or knowledge” of the negligent acts.” In re City of New York, 522 F.3d

279, 283 (2d Cir. 2008).

      Limitation proceedings require a two-step analysis: “First, the court must

determine what acts of negligence caused the accident. Second, the court must

19
determine whether the ship owner had knowledge or privity of those same acts of

negligence.” Otal, 673 F.3d at 115 (alterations and internal quotation marks

omitted) (quoting In re Moran Towing Corp. (“Moran I”), 166 F.Supp.2d 773, 775

(E.D.N.Y. 2001)). . The claimant “bears the initial burden of proving negligence,”

after which the burden shifts to the ship owner to “prove lack of knowledge or

privity.” Id. (quoting Moran I, 166 F.Supp.2d at 775).

1. Threshold Procedural Issues

       i.     Requirement of Answer

       Claimant first argues that, since Petitioners did not respond to their answer

and claim, Petitioners have admitted negligence. [Dkt. 74 at 14-15] (citing Fed. R.

Civ. P. 8(b)(6)).

Per Federal Rule 8(b)(6),

             An allegation—other than one relating to the amount of
       damages—is admitted if a responsive pleading is required and the
       allegation is not denied. If a responsive pleading is not required, an
       allegation is considered denied or avoided.
       This is an admiralty matter governed by Supplemental Rule F. Supplemental

Rule F(2) requires that, not later than six months after receiving a claim, the

petitioner file a limitation of liability complaint in which “the right to limit liability is

asserted and all facts necessary to enable the court to determine the amount to

which the owner's liability shall be limited. F. The complaint may demand

exoneration from as well as limitation of liability.” Fed. R. Civ. P. Supp. R. F.

Supplemental Rule F(5) requires claimants to file and serve a claim and answer to

the complaint. Ibid. But, as Petitioners point out, Supplemental Rule F does not

20
require petitioners to file an answer. Therefore, per Rule 8(b)(6), Claimants’

allegations are considered “denied or avoided.”

       ii.      Affirmative Defense

       Claimant next argues that, since Petitioners did not file affirmative defenses

of either waiver of liability or for comparative negligence, the affirmative defenses

are forfeited. [Dkt. 74 at 16]

       Ordinarily, an affirmative defense is forfeited “if not raised in a defendant’s

answer or in an amendment thereto.” Wood v. Milyard, 566 U.S. 463, 470 & n. 4

(2012); see Fed. Rules Civ. P. 8(c), 12(b), and 15(a). An affirmative defense is

defined as “[a] defendant's assertion raising new facts and arguments that, if true,

will defeat the plaintiff's or prosecution's claim, even if all allegations in the

complaint are true.” Saks v. Franklin Covey Co., 316 F.3d 337, 350 (2d Cir. 2003)

(quoting Black's Law Dictionary 430 (7th ed.1999)).

       Where a claim does not require a responsive pleading, “an opposing party

may assert at trial any defense to that claim.” Fed. R. Civ. P. 12 (b) (emphasis

added); see Fed. R. Civ. P. 8(c)(1) (“in responding to a pleading, a party must

affirmatively state any avoidance or affirmative defense” (emphasis added)). Again,

as Petitioners point out, Supplemental Rule F does not require petitioners file an

answer to the claims and answers. Therefore, Petitioners did not forfeit their

affirmative defenses.

             2. Negligence




21
         “In admiralty and maritime cases, “‘determination of negligence involves

first the formulation and then the application of a standard of conduct to

evidentiary facts found to be established.” In re Nagler, 246 F. Supp. 3d 648, 657

(E.D.N.Y. 2017) (citing Mamiye Bros. v. Barber S. S. Lines, Inc., 360 F.2d 774, 776

(2d Cir. 1966)). Common law negligence principles apply to a maritime negligence

claim. In re Treanor, 144 F.Supp.3d 381, 388 (E.D.N.Y. 2015) (citing Cornfield v.

Cornfield, 156 Fed. App’x. 343, 344 (2d Cir. 2005) (Summary Order)). “Thus, a

claimant must establish a legal duty, a breach of that duty, causation, and

damages.” In re Nagler, 246 F. Supp. 3d at 357 (citing Treanor, 144 F.Supp.3d at

389)).

         Vessel owners owe the duty to exercise reasonable care under the

circumstances to those lawfully aboard the vessel. Kermarec v. Compaigne

Generale Transatlantique, 358 U.S. 625 (1959); see also Monteleone v. Bahama

Cruise Line, Inc., 838 F.2d 63, 64-65 (2d Cir. 1988). “Under well-established

principles of Second Circuit maritime negligence law, an owner breaches his or her

legal duty of reasonable care by failing to take simple precautions to prevent

foreseeable and serious injury.” In re Treanor, 144 F. Supp. 3d 381, 389 (E.D.N.Y.

2015) (citing United States v. Carroll Towing Co., 159 F.2d 169, 173 (2d Cir.1947)

(Hand, J.) (“Learned Hand Rule”)).

         Petitioners make two arguments for summary judgment: first, that Claimant

has provided no evidence to support her claim that they breached their duty to her,

or that their action or inaction caused her injury; and second, that Julia Farnoli and

her parent signed a waiver of liability, which if valid under federal admiralty law.


22
       i. Lack of evidence

       In response to the first point, Claimant argues that (1) Petitioners failed to

teach the students how to handle the main sail rope (“mainsheet”) between

themselves; (2) Petitioners failed to warn Farnoli of the impending wind and foul

weather; (3) the Vessel was in a dangerous condition in that the boom could swing

without being attended by the skipper or operator of the boat; (4) Petitioners treated

Farnoli and Tine as guinea pigs; (5) Petitioners failed to warn Farnoli that there

were no cleats to tie the mainsail boom ropes down on the boat. [Dkt. 74 at 8, 20-

21].

       The Court finds that Claimant has provided sufficient evidence of the first

two claims to create a genuine dispute of a material fact as to whether Petitioners

provided sufficient safety instructions. Clinton Sailing Club never instructed

Farnoli, as a skipper, to hand the mainsheet to the crew, [Dkt. 44-5 at 49], and

therefore also never instructed the students how to handle the mainsheet between

themselves. Farnoli consistently testifies that the weather was worse than she was

used to, namely, that the waves were bigger and it was windier and yet she was

allowed to skipper the Vessel with only a less experienced student on board. [Dkt.

44-5 at 40:15-23]. Therefore, this element cannot provide a basis for summary

judgment as to the Petitioners.

       As to causation, there is a clear dispute of fact. Walker states that only the

skipper steering the boat with the tiller, could tack or jibe, and therefore swing the

boom across the Vessel so failing to instruct the students as to handling the

mainsheet could not have caused the accident. [Dkt. 43 (Walker Affidavit) at ¶ 12].

23
Farnoli states that she did not turn the tiller before the accident, but the wind

caused to Tine lose control of the mainsheet and the boom to swing across the

Vessel and hit Farnoli. [Dkt. 44-5 at 52:20-22]. Thus, this element also cannot

provide a basis for summary judgment as to the Petitioners. The Court denies

summary judgment on the basis of lack of evidence.

      ii. Waiver

      Petitioners also argue that Farnoli and her father signed an agreement prior

to the accident releasing them from liability, and that the release is valid and

enforceable. Claimant responds that the waiver states that all disputes arising from

the waiver shall be heard in the Courts of Middlesex County, Connecticut, and so

any dispute regarding the wavier should be removed to state court. The Court

agrees with Claimant that any waiver clause is to be adjudicated in state courts.

      “A forum selection clause is… mandatory when it confers exclusive

jurisdiction on the designated forum or incorporates obligatory venue language.”

Phillips v. Audio Active Ltd., 494 F.3d 378, 386 (2d Cir. 2007)(citations omitted)

(holding that contract language stating proceedings “are to be brought in England”

is a mandatory forum selection clause). When determining the scope of the forum

selection clause, “to ‘arise out of’ means ‘to originate from a specified source,’ and

generally indicates a causal connection.” Id. at 389 (2d Cir. 2007) (quoting

Webster's Third New International Dictionary 117 (1981)). A claim that arises under

a federal law for jurisdictional purposes may also arise out of an agreement “for

purposes of interpreting a forum selection clause.” Phillips v. Audio Active Ltd.,

494 F.3d 378, 387-392 (2d Cir. 2007). “If the forum clause was communicated to the

24
resisting party, has mandatory force and covers the claims and parties involved in

the dispute, it is presumptively enforceable.” Id. at 383, quoted in Martinez v.

Bloomberg LP, 740 F.3d 211, 217 (2d Cir. 2014). A party can overcome this

presumption only by “making a sufficiently strong showing that enforcement

would be unreasonable or unjust, or that the clause was invalid for such reasons

as fraud or overreaching.” Id. at 383–84 (quoting M/S Bremen v. Zapata Off–Shore

Co., 407 U.S. 1, 15 (1972)), quoted by Martinez v. Bloomberg LP, 740 F.3d 211, 217

(2d Cir. 2014).

      Here, the release was written by the Clinton Sailing Club and signed by

Farnoli and her parent. . [Dkt. 44-4 (Ex. D: August 15, 2016 Release)]. It states that

“any dispute arising from this Agreement shall be adjudicated in the courts located

in Middlesex County, Connecticut.” Id. The Court takes judicial notice of the fact

that no federal district court is located in Middlesex County, Connecticut. The Court

finds that the phrase “shall be adjudicated in the courts located in Middlesex

County, Connecticut,” is obligatory venue language sufficient to establish

mandatory forum selection. The Court further finds that the issues in contention in

this section of the motion for summary judgment—what law governs the release;

whether Julia Farnoli can void the release; whether the release is against public

policy—all originate from the release agreement. Finally, no party has argued that

enforcement would be unreasonable or unjust. Therefore, the Court dismisses this

defense for improper venue.         See 28 U.S.C. § 1406 (“The district court of

a district in which is filed a case laying venue in the wrong division or district shall

dismiss…); Phillips v. Audio Active Ltd., 494 F.3d 378, 393 (2d Cir. 2007)



25
(dismissing some claims for improper venue while retaining other claims).

Petitioners may bring this argument in the case brought in the proper venue. Since

this Court cannot adjudicate Petitioner’s waiver argument, the Court denies

summary judgment on this ground as well.

3. Privity and Knowledge

      In her motion to dismiss against Clinton Sailing Club, Claimant argues that

Clinton Sailing Club had privity and knowledge of the incident, and therefore is not

entitled to limitation of liability. [Dkt. 61-1 (Mem. Supp. Mot. to Dismiss as to Clinton

Sailing Club) at 7-9].

      Limitation proceedings require a two-step analysis: “First, the court must

determine what acts of negligence caused the accident. Second, the court must

determine whether the ship owner had knowledge or privity of those same acts of

negligence.” Otal, 673 F.3d at 115 (alterations and internal quotation marks

omitted) (quoting In re Moran Towing Corp. (“Moran I”), 166 F.Supp.2d 773, 775

(E.D.N.Y. 2001)). The claimant “bears the initial burden of proving negligence,” after

which the burden shifts to the ship owner to “prove lack of knowledge or

privity.” Id. (quoting Moran I, 166 F.Supp.2d at 775).

      As the Court has just determined that there remains a dispute of fact as to

whether Clinton Sailing Club committed acts of negligence, there must also remain

a dispute of material fact as to whether Clinton Sailing Club had knowledge or

privity of those acts. The Court therefore DENIES Claimant’s motion to dismiss as

to Clinton Sailing Club.


26
      IV. Conclusion

      The Court denies Claimant’s motions to dismiss, and also denies Petitioners’

motions for summary judgment. This case will proceed to a concursus proceeding

in July 2020 in which the Court will determine the issues of ownership, liability, and

limitation. See In re Nagler, 246 F. Supp. 3d at 656. The parties’ joint trial

memorandum is due May 15, 2020.

      Should the parties wish to engage in settlement discussions with a

Magistrate Judge, they must jointly request a referral within 10 days of the date of

this decision. Within 7 days of the referral the parties must consult with the

assigned magistrate judge and schedule the settlement conference. No extensions

will be granted to engage in settlement discussions or to fulfill the terms of a

settlement.




      It is so ordered.

                                                    ___________/s/______________

                                                       Honorable Vanessa L. Bryant

                                                              District of Connecticut

Dated at Hartford, Connecticut: March 30, 2020




27
